NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  ALBERT HWANG,
                  Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5156
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 09-CV-246, Judge Thomas C. Wheeler.
               _________________________

              Decided: February 17, 2011
              _________________________

   ALBERT HWANG, of San Ramon, California, pro se.

    PATRYK J. DRESCHER, Trial Counsel, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, BRYANT G.
SNEE, Deputy Director. Of counsel on the brief was
MAJOR JENNIFER B. BOTTOMS, United States Army Litiga-
tion Division, of Arlington, Virginia.
HWANG   v. US                                             2


                __________________________

   Before NEWMAN, SCHALL, and LINN, Circuit Judges.
PER CURIAM.
                         DECISION
    Albert Hwang appeals the final decision of the United
States Court of Federal Claims granting the government’s
motion to dismiss and its motion for judgment upon the
administrative record. Hwang v. United States, 94 Fed.
Cl. 259 (2010). We affirm.
                       DISCUSSION
                             I.
    Mr. Hwang entered active duty with the United
States Army on September 12, 2002. He was honorably
discharged on March 13, 2004, after being diagnosed with
a delusional disorder.
    In April of 2009, Mr. Hwang filed suit in the Court of
Federal Claims alleging that his discharge was improper
due to various Constitutional and procedural violations,
including the Army’s failure to refer him first to a Medical
Evaluation Board (“MEB”). In due course, the court
remanded Mr. Hwang’s case to the Army Board for Cor-
rection of Military Records (“ABCMR” or “Board”). Upon
remand, the Board found that Mr. Hwang’s discharge was
lawful and proper, but it offered him the option of pro-
ceeding before an MEB. Mr. Hwang chose not to proceed
before an MEB. Instead, he filed an amended complaint
in the Court of Federal Claims. In his amended com-
plaint, Mr. Hwang again alleged that his discharge was
improper on account of various procedural and Constitu-
tional violations. He also alleged that the decision of the
ABCMR was arbitrary and capricious.
3                                             HWANG   v. US


    On August 19, 2010, the Court of Federal Claims dis-
missed for lack of jurisdiction Mr. Hwang’s claim that the
Army had discriminated against him on the basis of his
race and national origin. It also dismissed for lack of
jurisdiction his claim that his discharge violated his
Constitutional rights to due process under the First,
Fifth, and Fourteenth Amendments. Hwang, 94 Fed. Cl.
at 269-70. At the same time, the court granted the gov-
ernment’s motion to dismiss and its motion for judgment
on the administrative record with respect to the decision
of the ABCMR, holding that the decision of the Board was
neither arbitrary, capricious, unsupported by substantial
evidence, nor contrary to law. Id. at 264, 271-77. Follow-
ing entry of judgment dismissing his amended complaint,
Mr. Hwang timely appealed. We have jurisdiction pursu-
ant 28 U.S.C. § 1295(a)(3).
                            II.
    Mr. Hwang raises a number of arguments on appeal.
None of them, however, persuades us that we should
overturn the decision of the Court of Federal Claims. In
the case of both its jurisdictional rulings and its affir-
mance of the decision of the ABCMR, the court’s decision
is thorough, well-reasoned, and free of legal error. The
decision is therefore affirmed.
    Each party shall bear its own costs.